Citation Nr: 1744787	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-41 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder and major depressive disorder, and to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine with lumbar strain (low back disability).  

7.  Entitlement to an initial increased rating in excess of 10 percent for service-connected pseudofolliculitis barbae, to include entitlement to an earlier effective date for the grant of service connection.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to March 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is located in the claims file.  

The issues of entitlement to service connection for headaches and to dependent benefits have been raised by the record in a July 2016 notice of disagreement, but they have not been addressed by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Service Connection: Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  As reflected in various statements and his April 2017 hearing testimony, the Veteran maintains that his claimed psychiatric disorder began during active duty service when both his father and fiancée died within one day of each other.  The Veteran has asserted that following their deaths, he requested a discharge on the basis of hardship, as he was no longer able perform his military duties.  His personnel records reflect that in February 1988, he was given an administrative separation on the basis of hardship.  In his July 2011 notice of disagreement, the Veteran also suggested that his claimed acquired psychiatric disorder might be due to stress from his duties as a military police officer.  

The Veteran has also maintained that his claimed psychiatric disorder might be caused or aggravated by his service-connected tinnitus.  In support of this assertion, he has submitted various materials from VA tinnitus management classes, such as those received in January 2015, which indicate that tinnitus can cause emotional reactions, including anxiety and depression.  The Board also observes that mental health treatment records from DeKalb Community Service Board pertaining to his major depressive disorder include Axis III assessments of right ear tinnitus.  

In addition, the Veteran's mental health treatment records from the DeKalb Community Service Board suggest that his claimed psychiatric disorder might be caused or aggravated by his service-connected low back disability and/or his non-service connected left knee condition.  For instance, a September 2011 treatment record notes that the Veteran felt that his depression was exacerbated by his chronic pain in his back and knees.  Additionally, diagnostic assessments include Axis III diagnoses of lumbar spinal stenosis and low back pain.  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded a VA psychiatric examination in April 2017, and the examiner opined that the Veteran's major depressive disorder, with anxious distress, was not proximately due to his tinnitus.  The examiner noted that the Veteran did not mention his tinnitus during the examination, and that tinnitus would very likely only exacerbate his mood disorder and irritability.  The examiner did not offer an opinion as to whether the Veteran's psychiatric disorder was directly related to his active service, whether it was aggravated beyond its normal progression by tinnitus, or whether it might be caused or aggravated by his service-connected low back disability.  As such, a new VA examination addressing the nature and etiology of the Veteran's psychiatric disorder is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In rendering an opinion regarding secondary service connection, the examiner should consider and address the materials from the Veteran's VA tinnitus management classes, in addition to the records from the DeKalb Community Service Board.  

The record also indicates that the Veteran has applied for Social Security Disability benefits.  In support of the instant claim, the Veteran has submitted copies of a page from an application for Social Security Disability benefits dated in December 2014.  Because the record suggests that the Veteran applied for Social Security Disability benefits for his claimed disability, there may be outstanding federal records that are pertinent to his claim(s).  A remand is therefore necessary to obtain and associate with the claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

	
      
Service Connection:  Left Knee Disability

The Veteran contends that he is entitled to service connection for a left knee disability.  At his April 2017 hearing, the Veteran maintained that he injured his knee when he tripped and fell during boot camp.  The Veteran stated that he was placed on bed rest for a week and was then placed on a medical hold for five weeks.  The Veteran's VA treatment records indicate that he has been diagnosed with mild to moderate degenerative changes of the knees, right greater than left.  

A review of service treatment and personnel records shows no treatment for a knee condition, or any medical holds.  Given the Veteran's testimony, there is an indication that there might be service records that are missing from the claims file.  Accordingly, the AOJ should attempt to obtain any outstanding service treatment or personnel records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2)-(3).  

Additionally, in light of the Veteran's diagnosed degenerative changes involving his left knee, and his contentions regarding injuring his knee during boot camp, a VA examination that addresses the nature and etiology of his claimed left knee disability is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

	Increased Rating:  Low Back Disability

The Veteran contends that he is entitled to an increased rating for his back disability.  The Veteran was last afforded a VA back examination in April 2016.  However, at his April 2017 Board hearing, the Veteran maintained that his low back disability had worsened since that time.  As such, a new VA examination addressing the current nature and severity of the Veteran's low back disability is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  


Service Connection for Right Knee Disability, COPD, and Sleep Apnea; and Increased Rating for Pseudofolliculitis Barbae

The Board must remand these claims to the RO so that it may issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (providing that the Board must remand a matter when VA fails to issue an SOC after a timely notice of disagreement is filed).  In a May 2016 rating decision, the RO, in pertinent part, denied service connection for a right knee disability, COPD, and sleep apnea; and it granted service connection for pseudofolliculitis barbae and assigned a 10 percent rating, effective January 12, 2016.  The Veteran filed a notice of disagreement in July 2016, in which he indicated that he disagreed with the RO's decision with respect to these issues.  As it does not appear that the RO has issued an SOC with respect to these issues, a remand is necessary for the RO to issue an SOC to the Veteran so that he may perfect any appeal of these issues by submitting a timely substantive appeal.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Obtain and associate with the claims file any outstanding service treatment or service personnel records pertaining to the Veteran.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  

3.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

4.	After completing the development requested in numbers (1) through (3) above, schedule the Veteran for a VA knee examination to address the current nature and etiology of his claimed left knee disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed left knee disability.  

If the examiner does not find any current diagnoses pertaining to the Veteran's claimed left knee disability, the examiner should reconcile such finding with a March 2015 VA X-ray report that includes an impression of mild to moderate degenerative change of the knees.  
   
b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering such opinion, the examiner should consider and address the Veteran's contention regarding injuring his knee after tripping and falling during boot camp, as detailed above.  

A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

5.	After completing the development requested in numbers (1) through (3) above, schedule the Veteran for a VA back examination to address the current nature and severity of his service-connected low back disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)  All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating musculoskeletal disabilities of the spine, in addition to any associated neurologic abnormalities.  

b)  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c)  The examiner should state whether the Veteran's back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, and if so, the frequency and duration of such episodes.  

d)  The examiner should specify whether the Veteran has signs or symptoms due to radiculopathy, and if so, should indicate the nerve roots involved, as well as the severity of any radiculopathy and the side(s) affected.  

e)  The examiner should also address all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.  

A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

6.	After completing the development requested in numbers (1) through (5) above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed psychiatric disorder.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's major depressive disorder, with anxious distress, it is etiologically related to his active military service.  
               
In rendering an opinion, the examiner should consider and address the Veteran's reports regarding the deaths of his father and fiancée that occurred during service, personnel records regarding his discharge on the basis of hardship, and his contentions regarding stress related to his in-service duties as a military police officer, as reflected in his July 2011 notice of disagreement.  

b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's major depressive disorder, with anxious distress, was caused OR aggravated by his service-connected tinnitus or low back disability, or his non-service connected left knee disability.  

In rendering such opinions, the examiner should consider and address the materials from the Veteran's VA tinnitus management courses, which are noted above and indicate that tinnitus can cause emotional reactions, including anxiety and depression; in addition to mental health records from the DeKalb Community Service Board, which include Axis III assessments of right ear tinnitus, lumbar spinal stenosis, and low back pain.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the Veteran's service-connected tinnitus or low back disability, or his non-service connected left knee disability, is found to aggravate his major depressive disorder, with anxious distress, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

7.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims for service connection for a left knee disability and an increased rating for his low back disability, with consideration of evidence associated with the claims file since the issuance of the April 2014 Statement of the Case, in addition to his claim for service connection for an acquired psychiatric disorder.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

8.	Issue an SOC pertaining to the issues of entitlement to service connection for a right knee disability, COPD, and sleep apnea; and the issue of entitlement to an initial increased rating for pseudofolliculitis barbae, to include entitlement to an earlier effective date.  The Veteran is advised that the Board will only exercise appellate jurisdiction over these claims if he perfects a timely appeal of them.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

